Securities and Exchange Commission Washington, D.C.20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 23, 2012 First Citizens BancShares, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16715 56-1528994 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4300 Six Forks Road Raleigh, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(919) 716-7000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2012 annual meeting of shareholders of First Citizens BancShares, Inc. (“BancShares”) was held on April 23, 2012.At the meeting, the shareholders: ● voted on the election of 14 directors for terms of one year each; ● voted on a non-binding, advisory “say-on-pay” resolution to approve compensation paid or provided to BancShares’ executive officers as disclosed in the proxy statement for the annual meeting; ● voted on a proposal to ratify the appointment of Dixon Hughes Goodman LLP as BancShares’ independent public accountants for 2012; and ● voted on a shareholder proposal regarding cumulative voting in the election of directors. The following tables describe the final results of the voting at the annual meeting. Election of Directors Name of Nominee Votes Cast "For" Votes "Withheld" Broker Nonvotes John M. Alexander, Jr. Carmen Holding Ames Victor E. Bell III Hope Holding Connell Hubert M. Craig III H. Lee Durham, Jr. Daniel L. Heavner Frank B. Holding Frank B. Holding, Jr. Lucius S. Jones Robert E. Mason IV Robert T. Newcomb James M. Parker Ralph K. Shelton “Say-on-Pay” Vote Description of Matter Voted On Votes Cast "For" Votes Cast "Against" Abstained Broker Nonvotes Non-binding, advisory resolution toapprove compensation paid orprovided to executive officersas disclosed in the annual meeting proxy statement Ratification of Appointment of Independent Accountants Description of Matter Voted On Votes Cast "For" Votes Cast "Against" Abstained Broker Nonvotes Ratification of the appointmentof independent accountants 0 Shareholder Proposal on Cumulative Voting in Election of Directors Description of Matter Voted On Votes Cast "For" Votes Cast "Against" Abstained Broker Nonvotes Shareholder proposal regarding cumulative voting in the election of directors Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. First Citizens BancShares, Inc. (Registrant) Date:April 25, 2012By: /s/ KENNETH A. BLACK Kenneth A. Black Chief Financial Officer
